EXHIBIT 10.1
 
 
EXECUTION COUNTERPART
 

 
SEVENTH AMENDMENT TO CREDIT AGREEMENT


This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into,
as of November 3, 2010, by Cheniere Common Units Holding, LLC, a Delaware
limited liability company (the “Borrower”), the Loan Parties, the Lenders party
hereto and The Bank of New York Mellon, as administrative agent (in such
capacity and together with its successors, the “Administrative Agent”) and as
collateral agent (in such capacity and together with its successors, the
“Collateral Agent”).


All capitalized terms used in this Amendment and not otherwise defined herein
have the meanings ascribed to such terms in the Credit Agreement (as defined
below).
 
Preliminary Statements
 
A.           The Borrower has entered into that certain Credit Agreement, dated
as of August 15, 2008, by and among the Borrower, the Administrative Agent,
certain affiliates of the Borrower signatory thereto and the Lenders from time
to time party thereto (as amended by that certain First Amendment to Credit
Agreement, dated as of September 15, 2008, Second Amendment to Credit Agreement,
dated as of December 31, 2008, Third Amendment to Credit Agreement, dated as of
April 3, 2009, Fourth Amendment to Credit Agreement, dated as of April 9, 2009,
Amendment No. Four-A to Credit Agreement, dated as of April 27, 2009, Amendment
No. Four-B to Credit Agreement, dated as of April 28, 2009, Amendment No. Four-C
to Credit Agreement, dated as of June 23, 2009, Amendment No. Four-D to Credit
Agreement, dated as of June 29, 2009, Fifth Amendment to Credit Agreement, dated
as of September 17, 2009 and Sixth Amendment to Credit Agreement, dated as of
June 24, 2010, as further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).
 
B.           The Borrower, the Loan Parties, the Administrative Agent, the
Collateral Agent and the Lenders desire to amend the Credit Agreement as set
forth herein in order to clarify certain provisions of the Credit Agreement.
 
NOW THEREFORE, in consideration of the premises and the agreements and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Loan Parties, the Administrative Agent, the
Collateral Agent and the Lenders, hereby agree as follows:
 
1.  
Amendments to Credit Agreement.  On the Seventh Amendment Effective Date, the
Credit Agreement is amended as follows:

 
1.1. Amendment to Section 1.01 (Definitions).  Section 1.01 of the Credit
Agreement is amended by adding the following new definitions in proper
alphabetical sequence:
 
“Seventh Amendment” shall mean that certain Seventh Amendment to Credit
Agreement, dated as of November 3, 2010, among the Borrower, certain affiliates
of the Borrower signatory thereto, the Administrative Agent, the Collateral
Agent and the Lenders party thereto.


 
 

--------------------------------------------------------------------------------

 
 
“Seventh Amendment Effective Date” shall mean the date of satisfaction or waiver
by the Lenders of the conditions referred to in Section 3 of the Seventh
Amendment.


1.2. Amendment to Section 2.05(b) (Interest on Loans).  Section 2.05(b) of the
Credit Agreement is amended to insert the phrase “with the repayment of the
Loans” immediately before the phrase “as provided in Section 2.09” in part (ii)
of the second sentence of Section 2.05(b).
 
1.3. Amendment to Section 2.09 (Mandatory Prepayments).
 
1.3.1. Section 2.09(a) of the Credit Agreement is amended to delete the
parenthetical in the first sentence of Section 2.09(a) which reads “(excluding
Permitted Accrued Interest)”.
 
1.3.2. Section 2.09(b) of the Credit Agreement is amended to delete the
parenthetical in the first sentence of Section 2.09(b) which reads “(including
Permitted Accrued Interest)”.
 
2.  
Representations and Warranties.  Each Loan Party hereby represents and warrants
to the Administrative Agent, the Collateral Agent and the Lenders (which
representations and warranties shall survive the execution and delivery of this
Amendment), as follows:

 
2.1.  
Absence of Defaults.  No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute a Default or Event of Default after giving effect to this
Amendment.

 
2.2.  
Enforceability.  This Amendment has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 
2.3.  
Authorization, No Conflicts.  The execution, delivery and performance of this
Amendment by each Loan Party (i) has been duly authorized by all requisite
organizational action of such Person and (ii) will not (A) violate (1) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such Person, (2)
any order of any Governmental Authority or arbitrator or (3) any provision of
any indenture, agreement or other instrument to which such Person is a party or
by which it or any of its property is or may be bound, (B) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (C) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by such Person (other than Liens created under the Security Documents).

 
 
2

--------------------------------------------------------------------------------

 
 
2.4.  
Incorporation of Representations and Warranties. The representations and
warranties contained in Article III of the Credit Agreement are and will be true
and correct in all material respects on and as of the date hereof to the same
extent as though made on and as of this date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.

 
3.  
Effectiveness.  The effectiveness of this Amendment is subject to the
satisfaction of each the following conditions precedent:

 
3.1.  
Execution.  The Administrative Agent shall have received duly executed and
delivered counterparts of this Amendment that, when taken together, bear the
signatures of the Loan Parties, the Lenders, the Administrative Agent and the
Collateral Agent.

 
3.2.  
Representations and Warranties.  The representations and warranties contained
herein shall be true and correct in all respects.

 
3.3.  
Necessary Consents.  Each Loan Party shall have obtained all material consents
necessary or advisable in connection with the transactions contemplated by this
Amendment.

 
3.4.  
Fees.  All fees and expense reimbursement payable by the Borrower to the
Administrative Agent, the Collateral Agent and the Lenders for which invoices
have been presented shall have been paid in full.

 
Notwithstanding anything to the contrary in this Amendment, each Lender by
delivering its signature page to this Amendment hereby directs the Agents to
execute this Amendment and shall be deemed to have acknowledged receipt of and
consented to and approved the Amendment and each other document required
hereunder to be approved by any Agent or any Lender, as applicable, on the date
such Lender delivers its signature to this Amendment and each of the Agents
shall be entitled to rely on such confirmation.
 
4.  
Reference to and Effect Upon the Loan Documents.

 
4.1.  
Except as specifically set forth above, the Credit Agreement and each other Loan
Document shall remain in full force and effect and is hereby ratified and
confirmed.  Except to the extent expressly set forth herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of Agents or any Lender under the Loan Documents, or
any other document, instrument or agreement executed and/or delivered in
connection therewith.

 
4.2.  
Any reference in any Loan Document to the Credit Agreement shall be a reference
to the Credit Agreement as modified by this Amendment, and any reference in any
Loan Document to any other Loan Document shall be a reference to such referenced
Loan Document as modified by this Amendment.

 
4.3.  
This Amendment is a Loan Document.  The provisions of Section 9.15 of the Credit
Agreement shall apply with like effect to this Amendment.

 
 
3

--------------------------------------------------------------------------------

 
 
5.  
Further Assurances.  Each Loan Party hereby agrees to authorize, execute and
deliver all additional instruments, certificates, financing statements,
agreements or documents, and take all such actions as the Administrative Agent,
the Collateral Agent or the Lenders may reasonably request for the purposes of
implementing or effectuating the provisions of this Amendment.

 
6.  
Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 
7.  
Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

 
8.  
Counterparts.  This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form, and all of such counterparts
taken together constitute one instrument.

 
9.  
Severability.  In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 
10.  
WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.

 
11.  
Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 
[Remainder of this page intentionally left blank]

 
4

--------------------------------------------------------------------------------

 


CHENIERE COMMON UNITS HOLDING, LLC, as Borrower    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 



CHENIERE CORPUS CHRISTI PIPELINE, L.P., as Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 



CHENIERE CREOLE TRAIL PIPELINE, L.P., as Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 

CHENIERE ENERGY OPERATING CO. INC., as Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 

CHENIERE MIDSTREAM HOLDINGS, INC., as Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 



 
 
 

--------------------------------------------------------------------------------

 
 

CHENIERE PIPELINE COMPANY, as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 

CHENIERE PIPELINE GP INTERESTS, LLC, as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer

 
 

CHENIERE SOUTHERN TRAIL GP, INC., as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur   Title:   Treasurer

 
 

CHENIERE SOUTHERN TRAIL PIPELINE, L.P., as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 

GRAND CHENIERE PIPELINE, LLC, as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 
 
 

--------------------------------------------------------------------------------

 
 

CHENIERE ENERGY SHARED SERVICES, INC., as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 

CHENIERE ENERGY, INC., as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 

CHENIERE LNG HOLDINGS, LLC, as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 

CHENIERE LNG O&M SERVICES, LLC, as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 

CHENIERE LNG TERMINALS, INC., as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

CHENIERE LNG, INC., as a Loan Party    
By:
/s/  Graham A. McArthur   Name:  Graham A. McArthur    Title:    Treasurer 

 
 
 
 

--------------------------------------------------------------------------------

 
 
           LENDERS:
 
 

GSO SPECIAL SITUATIONS FUND LP, as a Lender     By: GSO Capital Partners LP, its
investment advisor    
By:
/s/  Marisa J. Beeney   Name:  Marisa J. Beeney   Title:    Authorized
Signatory 

 
 

GSO COF FACILITY LLC, as a Lender     By: GSO Capital Partners LP, as Portfolio
Manager    
By:
/s/  Marisa J. Beeney   Name:  Marisa J. Beeney   Title:    Authorized
Signatory 

 
 

GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD, as a Lender     By: GSO Capital
Partners LP, its investment advisor    
By:
/s/  Marisa J. Beeney   Name:  Marisa J. Beeney   Title:    Authorized
Signatory 

 
 
 
 

--------------------------------------------------------------------------------

 
 
HECKBERT 21 GROUP FINANCING LIMITED LIABILITY COMPANY, BUDAPEST (HU), ZURICH
BRANCH, as a Lender
   
By:
/s/  Colm Cunningham   Name:  Colm Cunningham   Title:    Branch Manager

 
 

BLACKSTONE DISTRESSED SECURITIES FUND L.P., as a Lender     By: Blackstone
Distressed Securities Advisors L.P., its investment manager    
By:
/s/  Marisa J. Beeney   Name:  Marisa J. Beeney   Title:    Authorized
Signatory 

 
 
INVESTMENT PARTNERS II (A), LLC, as a Lender
    By: Blackrock Financial Management, Inc., its investment manager    
By:
/s/  J. David Matter   Name:  J. David Matter   Title:    Managing Director    
By:  /s/  Marie M. Bender   Name:  Marie M. Bender   Title:    Managing Director

 
 
 
 

--------------------------------------------------------------------------------

 
 



SCORPION CAPITAL PARTNERS, LP,  as a Lender     By: Scorpion GP, LLC    
By:
/s/  Kevin R. McCarthy   Name:  Kevin R. McCarthy   Title:    Manager    

 
 
 
 

--------------------------------------------------------------------------------

 
 



THE BANK OF NEW YORK MELLON, as Administrative Agent and Collateral Agent    
By:
/s/  Melinda Valentive   Name:  Melinda Valentive   Title:    Vice President

 
 
 
 
 

--------------------------------------------------------------------------------

 
 